Appeal by the defendant from a judgment of the Supreme Court, Queens County (O’Dwyer, J.), rendered May 5, 1982, convicting him of criminal sale of a controlled substance in the third degree (two counts), upon a jury verdict, and imposing sentence.
*560Judgment affirmed.
We reject the defendant’s contention that he was denied the effective assistance of counsel. A review of the record does not show any facts which would warrant a finding that the conduct of defense counsel fell below the professional standard of reasonableness or that the defendant was prejudiced thereby. The utilization of a reasonable trial strategy, even though unsuccessful, does not render counsel ineffective (see, People v Dudley, 110 AD2d 652). We conclude, therefore, that the defendant was provided with meaningful representation (see, People v Baldi, 54 NY2d 137, 147). Bracken, J. P., Niehoff, Lawrence and Kunzeman, JJ., concur.